Exhibit (21) Subsidiaries of Potlatch Corporation as of December31, 2016 (1) Name State in Which Organized PFHI Idaho Investment LLC Delaware PFPC McCall Investment LLC Delaware Potlatch Forest Holdings, Inc. Delaware Potlatch Land& Lumber, LLC Delaware Potlatch Timberlands LLC Delaware Potlatch Minnesota Timberlands, LLC Delaware Potlatch Lake States Timberlands, LLC Delaware Potlatch TRS Arkansas, LLC Delaware Potlatch TRS Idaho, LLC Delaware Potlatch TRS Minnesota, LLC Delaware All of the subsidiaries in the above list are wholly owned, either directly or indirectly, by Potlatch Corporation.
